DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 03 Feb 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 25, filed 03 Feb 2022, with respect to claim(s) 25 and 26 have been fully considered and are persuasive.  The rejection of 26 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 4, filed 03 Feb 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 26 Jan 2022 has been withdrawn. 
Applicant's arguments filed Page 7 line 8 have been fully considered but they are not persuasive.  Claim 7 was previously rejected in office action (26 Jan 2022) and prior art ‘Lyons’ of the previous rejection illustrates the newly presented claim limitation wherein the second layer (Fig 1 #108) is adjacent to the substrate (Fig 1 #104). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 1 recites “The cutting element of Claim 0”. This has been amended since the claims submitted on 10 Jan 2022; wherein claim 4 depended from claim 3. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 20120222364) in view of Dennis (USP 5,120,327).
Regarding claim 7, Lyons discloses a cutting element (#100) comprising: 
a first layer (#106) of polycrystalline diamond having a first grain size (¶0047), 2Application No. 16/609,719 Response to Office Action Dated January 26, 2022 
a second layer (#108) of polycrystalline diamond having a second grain size different (¶0047 – “the second region #108 may comprise a smaller average grain size of the grains of superabrasive material of the first region #106”) from the first grain size, 
wherein a boundary (#112) between the first layer [#106] and the second layer [#108] is nonplanar (¶0044 – “as shown, the polycrystalline table #102 may comprise a non-planar interface design between the first region #106 and the second region #108)
and provides stress concentrators (Fig 7a-f) (¶0043 – “an interface #112 between the first region #106 and the second region #108 may comprise a non-planar interface design. For example, the non-planar interface design may comprise a series of alternating protrustions and recesses, concentric annular rings, radially extending spokes, or other, or other non-planar interface designs known in the art”);
a substrate (#104), 
wherein the second layer [#108] is between (best seen in Fig 1) the first layer [#106] and the substrate [#104], wherein the second layer [#108] is adjacent (best seen in Fig 1) to the substrate [#104], and wherein a boundary (#116) between the second layer [#108] and the substrate [#104] is nonplanar (¶0042 – “substrate interface #116 between the polycrystalline table #102 and the substrate #104 may comprise a non-planar interface design. For example, the non-planar interface design may comprise a series of alternating protrusions and recesses, concentric annular rings, radially extending spokes, or other non-planar interface designs known in the art”).  
Lyons does not explicitly disclose wherein the boundary/interface [#112] forms comprising surfaces intersecting ninety degree angles that would direct forces away from the non-planar boundary/interface and into the first layer, the second layer or some combination thereof.
Dennis teaches an alternating pattern of alternating protrusions and recesses (Fig 5) illustrating surfaces that intersect at 90 degree angles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dennis to realize that 90 degrees is but one of a finite possibilities of surface intersections of alternating protrusions and recessions. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that if the structures are the same, then resulting outcomes of external forces would be the same and therefore the alternating protrusions and recesses would direct forces away from the non-planar boundary/interface in the same way that the applicant’s invention, absent further limitations.
Regarding claim(s) 27 and 28, Lyons of the combination discloses wherein the first layer [#106] does not contain a catalyzing material (¶0045 – “The first layer #106 may be at least substantially fully leached of catalyst material”).  

Claim(s) 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Dennis as applied to claim 7 above, and further in view of Jensen (USP 6,258,139).
Regarding claim(s) 29 and 30, the combination discloses the cutting element of Claim 7, however does not disclose wherein the first layer extends about a radially outermost periphery of at least a portion of the second layer.  
Jensen teach a Polycrystalline Diamond Cutter with an Integral Alternative Material Core comprising “a superabrasive layer on the surface of a substrate, also may have one or more superabrasive core element sections incorporated in the substrate to provide improved internal residential stress characteristics. By so manipulating residential stresses, this invention provides cutting elements, which are more fracture resistant thereby providing improved work life” – abstract. Specifically mapping:
Wherein the first layer (Fig 2k #269) extends about a radially outermost periphery of at least a portion of the second layer (Fig 2K #292).
Wherein the second layer is entirely encapsulated (Fig 2k) by the first layer and the substrate (Fig 2K #272).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Jensen, to modify the layered structure of the combination for the purpose of manipulating residual stresses within the cutter to improve work life of the element.

Claim(s) 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Dennis as applied to claim 7 above, and further in view of Keith (GB 2298668).
Regarding claim(s) 31-33, the combination of Lyons and Dennis disclose the cutting element of the claim 7; however the combination does not explicitly disclose further comprising a third layer of polycrystalline diamond having a third grain size, wherein the third layer is disposed adjacent the first layer.
Keith teaches “depending upon the average size of the diamond grains, the range of grain sizes and the distribution of the various grain sizes employed, cutting face may be made so as to having differing resistance to wear of abrasion” (Page 17 line 2). “Although the industry is presently striving to achieve PDC surfaces of even smaller average grain size (and thus even greater resistance to abrasion), the present average grain size for ‘fine’ grade PDCs is generally within the range of 25-30 µm” – Page 17 line 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Keith, to duplicate and apply one of the previous layers as previously presented given, to include the interface, with even smaller grain size to increase resistance to wear and abrasion as taught by Keith. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim(s) 1, 3, 5, 6, 8, 9 and 21-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
27 Apr 2022